NONQUALIFIED STOCK OPTION AGREEMENT
The Shaw Group Inc.

2005 Non-Employee Director Stock Incentive Plan

This Nonqualified Stock Option Agreement (“Agreement”) dated as of      ,
200     (the date on which the option evidenced hereby was granted) is entered
into between The Shaw Group Inc. (the “Company”) and      (the “Director”),
pursuant to The Shaw Group Inc. 2005 Non-Employee Director Stock Incentive Plan
(the “Plan”).

THE PARTIES HERETO AGREE AS FOLLOWS:

1. Grant of Annual Option. In consideration of the services performed and to be
performed by the Director, the Company hereby grants to the Director an option
(the “Annual Option”) under the Plan to purchase a total of      shares of the
Company’s no par value common stock (the “Common Stock”), upon the following
terms and conditions:

(a) The Annual Option is granted under and pursuant to the Plan, a copy of which
is attached hereto as Exhibit A and incorporated herein by reference, and the
Annual Option is subject to all of the provisions thereof. In case of conflict
between one or more provisions of this Agreement and one or more provisions of
the Plan, the provision(s) of the Plan shall govern. Capitalized terms used
herein without definition shall have the same meanings given such terms in the
Plan. The Director represents and warrants that he or she has read the Plan and
is fully familiar with all the terms and conditions of the Plan and agrees to be
bound thereby.

(b) The Annual Option is a nonqualified stock option as set forth in the Plan.

(c) The Exercise Price of the Annual Option is $    per share (the Fair Market
Value per share on the date of grant of the Annual Option).

2. Exercise of Annual Option.

(a) Subject to the earlier expiration and forfeiture of this Annual Option as
herein provided, this Annual Option may be exercised, by written notice to the
Company at its principal executive office addressed to the attention of the
Secretary, at any time and from time to time after the date of grant hereof,
but, except as otherwise provided below, this Annual Option shall not be
exercisable for more than a percentage of the aggregate number of shares covered
by this Annual Option determined by the number of full years from the date of
grant hereof to the date of such exercise, in accordance with the following
schedule:

                                              Percentage of Shares Number of
Full Years   That May Be Purchased
Less than
    1     year
    0 %
 
    1     year or more
    100 %

(b) Notwithstanding any other provision of this Agreement or the Plan, the
Annual Option may not be exercised unless (1) at the date of exercise (i) a
registration statement under the Securities Act of 1933, as amended, relating to
the Shares covered by the Annual Option shall be in effect, or (ii) an exemption
from registration is applicable to the shares in the opinion of counsel for the
Company and (2) the Plan is approved by the shareholders at the 2006 annual
meeting of the shareholders of the Company.

3. Termination of Annual Option. This Annual Option may be exercised only while
Director remains a member of the Board of Directors of the Company (the “Board”)
and will terminate and cease to be exercisable upon Director’s termination of
membership on the Board, except that:

(a) If Director’s membership on the Board terminates by reason of death or
disability, this Annual Option may be exercised by Director (or Director’s
estate or the person who acquires this Annual Option by will or the laws of
descent and distribution or otherwise by reason of the death of Director) at any
time during the period of one year following such termination, but in each case
only as to the number of shares Director was entitled to purchase hereunder upon
exercise of this Annual Option as of the date Director’s membership on the Board
so terminates. Disability shall exist when Director is unable to engage in any
substantial, gainful activity by reason of any medically determinable physical
or mental impairment that can be expected to result in death or that has lasted,
or can be expected to last, for a continuous period of not less than 12 months,
as determined by the Committee in its sole discretion.

(b) If Director’s membership on the Board terminates for any reason other than
as described in (a) above, this Annual Option may be exercised by Director at
any time during the period of three months following such termination, but in
each case only as to the number of shares Director was entitled to purchase
hereunder upon exercise of this Annual Option as of the date Director’s
membership on the Board so terminates.

This Annual Option shall not be exercisable in any event after the expiration of
ten years from the date of grant hereof. The purchase price of shares as to
which this Annual Option is exercised shall be paid in full in the manner
provided in the Plan. No fraction of a share of Common Stock shall be issued by
the Company upon exercise of an Annual Option or accepted by the Company in
payment of the purchase price thereof; rather, Director shall provide a cash
payment for such amount as is necessary to effect the issuance and acceptance of
only whole shares of Common Stock.

4. Rights Prior to Exercise of Annual Option. The Director shall have no rights
as a stockholder with respect to the shares of Common Stock subject to the
Annual Option until the exercise of his or her rights hereunder and the issuance
and delivery to Director of a certificate or certificates evidencing such
shares.

5. Miscellaneous.

(a) No Representations or Warranties. Neither the Company nor the Committee nor
any of their representatives or agents has made any representations or
warranties to the Director with respect to the income tax or other consequences
of the transactions contemplated by this Agreement, and the Director is in no
manner relying on the Company, the Committee or any of their representatives or
agents for an assessment of such tax or other consequences.

(b) Membership. Nothing in this Agreement nor in the Plan nor in the granting of
the Annual Option shall confer on the Director any right to or guarantee of
continued membership on the Board or in any way limit the right of the Board or
the shareholders of the Company to terminate the Director’s membership on the
Board at any time.

(c) Investment. The Director hereby agrees and represents that the Annual Option
and any purchase of the shares of Common Stock under the Annual Option is for
the Director’s own account for investment purposes only and not with a view of
resale or distribution unless such shares acquired pursuant to the Annual Option
are registered under the Securities Act of 1933, as amended.

(d) Stock Issuance. The exercise by the Director of the Annual Option granted
herein will not become final nor will shares of Common Stock be issued pursuant
thereto unless such exercise fully complies with the requirements of the Plan
and all applicable federal, state and local laws.

(e) Necessary Acts. The Director and the Company hereby agree to perform any
further acts and to execute and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement.

(f) No Transfer. Except as the Committee may otherwise determine in accordance
with Section 7(a) of the Plan, the Annual Option may not be assigned, encumbered
or transferred, except by will or the laws of descent and distribution in the
event of death of the Director or pursuant to a qualified domestic relations
order pursuant to the Code or the Employee Retirement Security Act of 1974, as
amended.

(g) Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions, and any partially enforceable
provision to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable.

(h) Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Director shall not operate or be construed as a waiver of any
subsequent breach by the Director.

(i) Binding Effect; Applicable Law. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns, and the Director and any
heir, legatee, legal representative or permitted assignee as specified in
Section 5(f) above of the Director. This Agreement shall be interpreted under
and governed by and constructed in accordance with the laws of the State of
Louisiana.

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
effective as of the date first above written.

THE COMPANY:

THE SHAW GROUP INC.

     
By:
Title:
  Gary P. Graphia
Secretary and General Counsel

DIRECTOR:

[Name of Director]

141078

